Citation Nr: 0010907	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for a back disorder, 
secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the right buttock, 
Muscle Group XVII.

4.  Entitlement to a rating in excess of 10 percent for shell 
fragment scar to the left forearm.

5.  Entitlement to a compensable rating for shell fragment 
scar to the right elbow.

6.  Entitlement to a total disability rating based upon 
individual unemployability.



REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that the veteran requested entitlement to 
increased ratings for each of his service-connected 
disabilities in August 1997 and in a September 1997 statement 
he reported pain associated with retained shrapnel fragments 
in his arms.  As the issues of entitlement to an increased 
rating for left wrist and right forearm scars were not 
adjudicated in the May 1998 rating decision, these matters 
are referred to the RO for appropriate development.  

Based upon a review of the record, the Board finds the issues 
of entitlement to compensable ratings for left wrist and 
right forearm scars are inextricably intertwined with the 
issue of entitlement to a total rating based upon individual 
unemployability.  Therefore, this matter is addressed in a 
remand order at the end of this decision.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  



FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a nervous disorder related to active service.

2.  The veteran has not provided competent medical evidence 
demonstrating that his present back disorder is proximately 
due to a service-connected disability.

3.  All relevant evidence necessary for an equitable 
disposition of the claims addressed herein has been obtained.  

4.  Medical evidence demonstrates that the veteran's 
residuals of a shell fragment wound to the right buttock, 
Muscle Group XVII, is presently manifested by minor tissue 
loss and very minor adhesion.

5.  Medical evidence demonstrates that the veteran's shell 
fragment scar to the left forearm is presently manifested by 
scars which are well healed and are not painful or tender.

6.  Medical evidence demonstrates that the veteran's shell 
fragment scar to the right elbow is presently manifested by 
no detectable scar and no complaints of pain or tenderness.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a nervous disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disorder, secondary 
to a service-connected disability.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the right buttock, 
Muscle Group XVII, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5317 (1999). 

4.  The criteria for a rating in excess of 10 percent for 
shell fragment scar to the left forearm have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.31, 
4.118, Diagnostic Codes 7804, 7805 (1999). 

5.  The criteria for a compensable rating for shell fragment 
scar to the right elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7804, 7805 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases, including psychoses, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309 (1999).  

to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Nervous Disorder

In this case, the veteran claims he experiences nervousness, 
depression, and nightmares as a result of his active service.  
The record reflects the veteran engaged in combat with the 
enemy during service in World War II.

Based upon a review of the record, the Board finds that 
competent medical evidence has not been submitted 
demonstrating that the veteran has a current nervous or 
neuropsychiatric disorder.  The Board notes, in fact, that an 
October 1997 VA general medical examination included a normal 
psychiatric/personality evaluation.  

The only evidence of a present nervous disorder is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds the veteran has 
not submitted evidence of a well-grounded claim for service 
connection for a nervous disorder.  See 38 U.S.C.A. 
§ 5107(a).

Back Disorder

Initially, the Board notes that the veteran claims his 
present back disorder is the result of an injury in 1976 due 
to a service-connected right hip disability.  As the veteran 
does not allege and the May 1998 rating decision did not 
address entitlement to service connection on a direct basis, 
the Board finds the matter on appeal is limited to the issue 
of entitlement to secondary service connection.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  The Court has 
also held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present back disorder is 
proximately due to or was aggravated by a service-connected 
disability.  The only evidence of a causal relationship 
between the present back disorder and a service-connected 
disability is the veteran's own opinion which is not 
competent evidence.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the Board finds the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a back disorder, secondary to a 
service-connected disability.  See 38 U.S.C.A. § 5107(a).

Duty to Assist

Although the veteran claims the RO failed to assist him in 
the development of his claims, the Board finds that he has 
not indicated the existence of any evidence that would render 
these service connection claims well-grounded and that 
additional development is not warranted.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Court has recently held that absent 
the submission and establishment of a well-grounded claim VA 
cannot undertake to assist in developing facts pertinent to a 
claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  

Higher Rating Claims

As a preliminary matter, the veteran's claims for increased 
disability ratings are found to be well-grounded under 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  Murphy, 1 Vet. App. 78.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Shell Fragment Wound to the Right Buttock
Background

Service medical records show the veteran sustained 
penetrating shell fragment wounds to various parts of his 
body, including the right buttock on June 9, 1944.  A June 
10, 1944, report noted the veteran's wounds were cleaned and 
dressed without surgery.  The examiner noted there was no 
evidence of infection.  On July 3, 1944, a foreign body was 
removed from the veteran's right gluteal area.  X-ray 
examination revealed multiple small metallic fragments, the 
largest of which was approximately 4 x 2 millimeters.  A July 
12, 1944, report noted good progress upon removal of the 
sutures from the right gluteal area.  The veteran's March 
1946 separation examination noted a right buttock wound but 
found his present condition good.

During VA examination in November 1957 the veteran complained 
of intermittent right hip pain.  The diagnoses included shell 
fragment wound to the right buttock with penetration glutei.  

During VA examination in March 1967 the veteran's complaints 
included right buttock pain.  The examiner noted that muscle 
testing of the right leg revealed mild generalized weakness 
without any specific evidence of muscle atrophy, 
fasciculations, or organic weakness.  It was the examiner's 
opinion that the elicited weakness was not of an organic 
type.

During VA examination in September 1975 the veteran 
complained of mild pain in the right buttock which 
occasionally radiated into the right hip.  The examiner noted 
a 3 x 1/2 inch scar to the posteriolateral aspect of the middle 
of the buttock.  The scar was well healed but depressed and 
adherent.  There was evidence of mild muscle damage to muscle 
group XVII.  

VA medical records dated in December 1984 show the veteran 
complained of aching joints which he felt were related to his 
shrapnel wounds.  The examiner's assessment was somatic aches 
and pains related to injuries in World War II.  In June 1988 
the veteran complained that shrapnel had moved into his 
joints causing irritation.  

During VA examination in October 1992 the veteran reported 
that while hospitalized for his initial injuries he had been 
advised not to have a fragment in his right buttock removed 
but that approximately one year later in 1945 his right 
buttock wound became infected and a fragment was removed.  He 
stated that approximately 5 to 6 years earlier he began 
experiencing pain in the right buttock which radiated into 
his right lower extremity and that he had developed more of a 
limp to that side.  The examiner noted the veteran walked 
with a marked limp to the right side.  There was an 8 
centimeter (cm) transverse scar to the posterior upper third 
of the right buttock which appeared to be a surgical scar and 
a 2 cm scar to the lower lateral aspect which was a possible 
entrance site.  There was good muscle function in the 
buttock.  The diagnoses included a history of shell fragment 
wound to the right buttock involving muscle group XVII, with 
moderate muscle fibrosis of the gastrocnemius but functioning 
satisfactorily.  It was opined that the veteran's reported 
pain was not related to his right buttock wound.

During VA examination in October 1997 the veteran complained 
of pain and soreness in the right buttock area and stated he 
tired easily.  The examiner noted a scar to the right gluteal 
musculature without demonstrable gluteal muscle deficit.  
There was minor tissue loss to the right gluteus maximus and 
very minor adhesion, without evidence of pain upon 
examination.  It was the examiner's opinion that the 
veteran's reported aches and pains were secondary to aging 
and the residuals of an injury in 1975.  The scar was well 
healed, without evidence of keloid formation, herniation, 
inflammation, swelling, or ulceration.  There was no evidence 
of tenderness or pain on objective demonstration.  There was 
evidence of a minor impairment of function on the basis of 
combined scar and muscle injury to the right buttock.  

Analysis

VA regulations provide that for ratings purposes the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (1999).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56(d).

A moderately severe muscle injury is manifested by objective 
findings of relatively large entrance and (if present) exit 
scars so situated as to indicate the track of a missile 
through important muscle groups, indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles compared with the sound side; and when tests of 
strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id. 

The Rating Schedule provides ratings for injuries to Muscle 
Group XVII when there is evidence of slight (0 percent), 
moderate (20 percent), moderately severe (40 percent) or 
severe (50 percent) muscle injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (1999).  

In this case, medical evidence demonstrates that the 
veteran's residuals of a shell fragment wound to the right 
buttock, Muscle Group XVII, is presently manifested by minor 
tissue loss and very minor adhesion.  There is no evidence of 
moderate loss of deep fascia, moderate loss of muscle 
substance, moderate loss of normal firm resistance of muscles 
compared with the sound side, or marked or moderately severe 
loss of strength and endurance.  Therefore, the Board finds 
entitlement to a rating in excess of 20 percent for injury to 
muscle group XVII is not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 whether or not they 
have been raised by the veteran or his representative as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign a higher rating.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.  

Scars

The Ratings Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

Left Forearm
Background

Service medical records show the veteran sustained a shell 
fragment wound to the left arm in June 1944.  An August 1944 
report noted x-ray examination revealed multiple metallic 
foreign bodies throughout the soft tissue of the injured 
parts and stated the foreign bodies caused no symptoms or 
disability.

VA examination in November 1957 found a 3/4 x 1/2 inch scar to 
the upper third of the posterior aspect of the left forearm.  
There were multiple small foreign bodies approximately the 
size of a pinhead in the region below the skin which were 
painless and presented no inflammatory reactions.  

VA examination in October 1992 revealed multiple scars to the 
lateral aspect of the upper third of the left forearm and 
multiple small fragments palpable beneath the skin.  

During VA general medical examination in October 1997 the 
veteran complained of sensitiveness in the left forearm.  A 
separate scar examination report noted 11 or 12 pinpoint 
grayish metallic inclusions in and under the skin of the left 
forearm.  The examiner stated none of the areas were tender 
or painful and there was no significant degree of scarring.  
The diagnoses included minimal residual scar to the left 
forearm.  It was noted there were multiple minute metallic 
fragments present in the left forearm with no evidence of 
injury to muscles, tendons, nerves, or bone structure.  

Analysis

Initially, the Board notes that the matter on appeal is 
limited to the issue of entitlement to a higher rating for 
the veteran's service-connected left forearm shell fragment 
wound scar with retained multiple foreign bodies.  As the 
record does not reflect that service connection has been 
granted for any left forearm muscle injuries, the Board finds 
consideration of the Ratings Schedule criteria for muscle 
injuries is not appropriate.

Based upon the evidence of record, the Board finds 
entitlement to a higher rating for left forearm scar is not 
warranted.  The record reflects the veteran is presently in 
receipt of the maximum schedular 10 percent disability rating 
under diagnostic code 7804.  Medical evidence demonstrates 
the veteran's left forearm scars are well healed and are not 
painful or tender.  There is no competent evidence of 
limitation of function due to scarring.

The Board has considered all potentially applicable laws and 
regulations and finds no provision upon which to assign a 
higher rating.  Schafrath , 1 Vet. App. 589.  In this case, 
the preponderance of the evidence is against the claim for a 
higher rating for a left forearm scar.  Gilbert, 1 Vet. App. 
at 55.  

Right Elbow
Background

Service medical records show the veteran sustained a shell 
fragment wound to the right elbow in June 1944.  An August 
1944 report noted x-ray examination revealed multiple 
metallic foreign bodies throughout the soft tissue of the 
injured parts and stated the foreign bodies caused no 
symptoms or disability.

VA examination in November 1957 revealed a faint 1/4 inch scar 
to the posterior aspect of the right elbow near the inferior 
border of the right olecranon process.  The diagnoses 
included old healed scar to the right elbow.

During VA examination in December 1970 the veteran complained 
of right arm weakness.  The examiner noted the veteran had 
multiple shell fragment wound scars which were healed and 
caused no symptoms.  The diagnoses included right arm 
symptoms related to a back disorder.

VA examination in September 1975 revealed a very small scar 
between the external condyle and the olecranon process.  
There were several remaining fragments in the area.  It was 
noted the veteran had pain in the area upon strenuous use.  
The diagnoses included a well-healed scar to the right elbow.

VA examination in October 1992 found no very definite scar to 
the right elbow.  There was full range of motion to flexion, 
extension, pronation, and supination.  The diagnoses included 
mild functional impairment to the left elbow and to a lesser 
extent to the right elbow.  

During VA examination in October 1997 no right elbow scar was 
located.  It was noted the veteran reported his right elbow 
did not bother him.

Analysis

Based upon the evidence of record, the Board finds 
entitlement to a compensable rating for right elbow scar is 
not warranted.  Recent medical evidence demonstrates no 
detectable right elbow scar.  The veteran does not claim a 
right elbow scar is presently painful or tender.  

The Board has considered all potentially applicable laws and 
regulations and finds no provision upon which to assign a 
higher rating.  Schafrath , 1 Vet. App. 589.  In this case, 
the preponderance of the evidence is against the claim for a 
compensable rating for right elbow scar.  Gilbert, 1 Vet. 
App. at 55.  

Extraschedular Rating

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1999).  

Although the veteran contends entitlement to an 
extraschedular rating is warranted, the Board finds that the 
regular schedular standards applied as to the higher rating 
issues on appeal adequately describe and provide for the 
veteran's disability level.  In this case, no evidence has 
been submitted demonstrating any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to these 
disorders, that would take the veteran's case outside the 
norm so as to warrant extraschedular consideration. 



ORDER

Entitlement to service connection for a nervous disorder is 
denied.

Entitlement to service connection for a back disorder, 
secondary to a service-connected disability, is denied.

Entitlement to a rating in excess of 20 percent for the 
residuals of shell fragment wound to the right buttock, 
Muscle Group XVII, is denied.

Entitlement to a rating in excess of 10 percent for shell 
fragment scar to the left forearm is denied.

Entitlement to a compensable rating for shell fragment scar 
to the right elbow is denied.


REMAND

As noted above, the veteran has requested entitlement to 
compensable ratings for his service-connected left wrist and 
right forearm scars.  The Board finds these issues are 
inextricably intertwined with the issue of entitlement to a 
total rating based upon individual unemployability.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

The RO should adjudicate the issues of 
entitlement to compensable ratings for 
left wrist and right forearm scars.  
Thereafter, the RO should re-adjudicate 
all issues remaining on appeal, 
considering all applicable laws and 
regulations and providing adequate 
reasons and bases for any adverse 
determination.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 
- 19 -


- 1 -


